DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-21 are pending.
Claims 1-6, 17 and 18 are rejected.
Claims 7-16 and 19-21 are withdrawn from further consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 21, 2022 was considered by the examiner.

Election/Restrictions
Applicants elected with traverse Group I, claims 1-6, 17 and 18 in the reply filed on December 6, 2021.  
Claims 7-16 and 19-21 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Response to Amendment
Claim Rejections - 35 USC § 112
The rejection of claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to the amendment to claimed 3, filed July 11, 2022.
The rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements is withdrawn due to the amendment to claimed 6, filed July 11, 2022.

Claim Rejections - 35 USC § 102
The rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Sirichaiwat et al. (“Target Guided Synthesis of 5-Benzyl-2,4-diamonopyrimidines: Their Antimalarial Activities and Binding Affinities to Wild Type and Mutant Dihydrofolate Reductases form Plasmodium falciparum”, J. Med. Chem., 2004 Jan 15; 47(2):345-54) is withdrawn due to the amendment to claim 1, filed July 11, 2022.
The rejection of claims 1, 4 and 5 under 35 U.S.C. 102(a)(1) as being anticipated by Sawyer (US 3,657,126) is withdrawn due to the amendment to claim 1, filed July 11, 2022.

Claim Rejections - 35 USC § 103
The rejection of claims 1-5 under 35 U.S.C. 103 as being unpatentable over Fujimori et al. (JP 2002196496A, original Japanese document and machine generated English translation document) is withdrawn due to the amendment to claim 1, filed July 11, 2022.
The rejection of claims 1-6, 17 and 18 under 35 U.S.C. 103 as being unpatentable over Morris et al. (US 2,520,733) is withdrawn due to the amendments to claim 1, filed July 11, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carmichael et al. (US 9,044,622 B2).
The instant claims are directed to a compound of the formula (1)

    PNG
    media_image1.png
    173
    353
    media_image1.png
    Greyscale
, a personal care product comprising the compound of formula (1) and the personal care product wherein the product comprises the compound as a rheology modifier.
Carmichael et al. anticipate the claimed invention, since Carmichael et al. disclose an emollient oil for use in an inverse emulsion comprising esters of long chain fatty acids and alkoxylated fatty aliphatic alcohols of the formula (I) 

    PNG
    media_image2.png
    254
    612
    media_image2.png
    Greyscale
(column 3, lines 11-25; column 4, lines 23-52 and claim 1).  Carmichael et al. disclose a personal care product comprising the above inverse emulsion (column 9, line 66 to column 10, line 26 and claim 3).  Carmichael et al. disclose that the primary application of the inverse emulsions is to provide the water soluble polymers in personal care products.  The main effect of including the polymers is to thicken the end products with a gain in product attributes from the enhanced emollient performance and/or benefits to product rheology (column 9, line 66 to column 10, line 6).  In the formula (I) compound of Carmichael et al. R1 corresponds to the claimed R1, AO1 corresponds to the claimed OCH2CH2CH2, n1 corresponds to the claimed n, and R2 corresponds to the claimed R.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Carmichael et al. (US 9,044,622 B2).
Carmichael et al. disclose the claimed invention as described above for claim 1, but differs from claim 6 in that Carmichael et al. do not expressly disclose the compound caprylate/caprate-(OCH2CH2CH2)5-O-isostearyl.  However, Carmichael et al. suggest the claimed compound, since in the formula (I) compound of Carmichael et al. R1, which corresponds to the claimed R1 can be a C8 or C10 hydrocarbyl; AO1, which corresponds to the claimed CH2CH2CH2-O can be a propyleneoxy group; n1, which corresponds to the claimed n can be from 1 to 15; and R2, which corresponds to the claimed R can be C8 to C20 aliphatic group, in particular an alkyl, alkenyl, or alkynyl group (column 3, lines 15-26).  In addition the compounds of Carmichael et al. have the same or similar utility as the instant compounds.  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639. The examiner can normally be reached M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699